Title: From Abigail Smith Adams to Ward Nicholas Boylston, 14 March 1818
From: Adams, Abigail Smith
To: Boylston, Ward Nicholas


				
					Dear Sir
					Quincy March 14th 1818.
				
				Agreable to your Request we have concluded to Send you the picture. Mr Adams has been So occupied by public Buisness that he has not given any directions respecting it.—but as we know it will receive the greatest care from you;  we have concluded to commit it to you; relying upon the promise given, that you will deliver it to our Son John Quincy Adams, when ever he calls for it—With affectionate Regard to you and Mrs Boylstone—I am dear Sir Your obliged Friend
				
					A Adams
				
				
			